       Case 2:18-cr-00176-JAM Document 23 Filed 06/16/20 Page 1 of 1


1

2
                                                                    FILED
                                                                        JUN, 1.6 2020
3

4

5
6
                                IN THE UNITED STATES DISTRICT COURT
7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9    UNITED STATES OF AMERICA,                  )    Case No. 2: 18-cr-176 JAM
                                                )
10                           Plaintiff,         )     RELEASE ORDER
                                                )
11          V.                                  )
                                                )    Judge: Hon. John A. Mendez
12   LUIS JAVIER GASPAR,                        )
                                                )
13                           Defendant.         )
                                                )
14

15                                            ORDER
16                   IT IS HEREBY ORDERED, the Court, having considered the parties' positions,
17   and good cause appearing therefrom, the Defendant is ORDERED transported to the United States'
18   Marshals Office on June 17, 2020 at or before 9:00 a.m.      It is further ORDERED that the
19   Defendant be RELEASED on June 17, 2020 from the custody of the United States Marshal.

20

21
22   Dated: June /   6 , 2020
23
24
25

26
27   Certified copy to USM

28

      Stipulation and Proposed Order                -1-
